Case: 1:17-md-02804-DAP Doc #: 2693 Filed: 10/01/19 1 of 2. PagelD #: 418647

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION MDL No. 2804

OPIATE LITIGATION
Case No. 1:17-md-2804

his document relates to: Hon. Dan A. Polster
The County of Summit, Ohio, et al. v. Purdue
Pharma L.P., et al.

Case No. 18-op-45090

and
The County of Cuyahoga v. Purdue Pharma

L.P., et al.
Case No. 18-op-45004

mee et ee ee ee et ee ee ee ee ee”

 

[PROPOSED] ORDER DISMISSING MALLINCKRODT LLC,
MALLINCKRODT PLC, AND SPECGX LLC WITH PREJUDICE
PURSUANT TO RULE 41(a)(2) =

WHEREAS, pursuant to the terms of a Settlement Agreement and Release (“Settlement
Agreement”) by and among the County of Cuyahoga, Ohio; the State of Ohio ex re/. Prosecuting
Attorney of Cuyahoga County, Michael C. O’Malley; the County of Summit, Ohio; Summit County
Combined General Health District; Summit County Public Health; and the State of Ohio ex rei.
Prosecuting Attorney for Summit County, Sherri Bevan Walsh (collectively, “Plaintiffs”), and
Mallinckrodt LLC, Mallinckrodt ple, and SpecGx LLC (collectively, the “Settling Defendants”),
Plaintiffs and the Settling Defendants stipulate to and request the dismissal of the above-captioned
actions as to the Settling Defendants pursuant to Federal Rule of Civil Procedure 41(a)(2) ; and

WHEREAS, the Court has been presented with the Settlement Agreement and finds that it was

entered into in good faith and that the requested dismissal is on terms the Court considers proper;
Case: 1:17-md-02804-DAP Doc #: 2693 Filed: 10/01/19 2 of 2. PagelD #: 418648

IT IS HEREBY ORDERED that, subject to the terms of the Settlement Agreement, including,
without limitation, Paragraph 9 therein, the above-captioned actions are DISMISSED WITH
PREJUDICE as to the Settling Defendants, with each party to bear its own costs, fees and
disbursements. This dismissal shall not affect the Plaintiffs’ claims against any other defendant. The
Court retains jurisdiction for the resolution of any disputes arising under the Settlement Agreement.

LET JUDGMENT BE ENTERED ACCORDINGLY.

SO ORDERED.

Dated: September __, 2019

 

HON. DAN AARON POLSTER
United States District Court

63500086 v1
